Citation Nr: 1450154	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to April 5, 2014.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to October 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Muskogee, Oklahoma.  A transcript of the proceeding has been associated with the Veteran's virtual file.  

In November 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC).  The case has been returned to the Board for further appellate review.  

In a June 2014 rating decision, the RO granted entitlement to a TDIU effective April 5, 2014.  Since the claim for a TDIU has been pending since February 2009, there remains adjudication of the issue prior to April 5, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to determine whether any employment held by the Veteran prior to April 5, 2014, would be considered marginal employment, which is not considered substantially gainful employment.  The Veteran has reported earning a low income prior to April 5, 2014; however, clarification is needed on whether the Veteran received compensation in excess of the applicable annual poverty threshold.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran complete copies, including all scheduled attachments of his Federal income returns for each year from 2008 to 2014.  If he cannot locate these tax returns, advise him to submit pay stubs or similar official documentation of the amount and frequency of compensation received from his employment from 2008 to 2014.  Inform him that in addition to the tax returns or similar official documentation, he may submit statements from himself, family, friends, or customers regarding the extent of his business activities.  

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



